UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2170


MICHAEL LAMONT MOORE,

                     Plaintiff - Appellant,

              v.

MICHAEL MORGAN; ANDREW WHITLEY; MELISSA BISETTE; ROBERT
EVANS; BROCK & SCOTT, PLLC; WILSON COUNTY COURTHOUSE;
SHERIFF CALVIN WOODARD, Sheriff, Wilson County; DERRICK CREECH,
City Councilmen; SUSAN K. FARFOUR; CARDINAL GROUP,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00244-FL)


Submitted: March 30, 2017                                          Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Lamont Moore, Appellant Pro Se. Alan Marc Presel, Jolee M. Wortham,
BROCK & SCOTT, PLLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Lamont Moore appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Moore v.

Morgan, No. 5:16-cv-00244-FL (E.D.N.C. Sept. 26, 2016).          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2